1. Sanctions against employers of illegally staying third-country nationals (
Before the vote:
Madam President, with your permission I would like to ask the Council, with support from the other groups, to annex the following formal declaration to the directive and therefore to postpone the vote on the legislative resolution. I shall read the declaration that I hope will be annexed:
'The European Parliament and the Council state that the rules on subcontracting agreed upon in Article 9 of this Directive shall be without prejudice to other provisions on this issue to be adopted in future legislative instruments.'
President-in-Office of the Council. - Madam President, the Presidency takes note of the proposed declaration. However, it has to inform the Members of the European Parliament that it cannot make commitments on behalf of the Council without consulting it.
Madam President, I understand that the Council must meet formally with the Permanent Representatives Committee. I ask the Presidency to propose officially that this declaration be added and for this reason I am requesting that the vote on the resolution be postponed until the next plenary session, in order to give the Council time to carry out its formal consultation.